Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/696429 application originally filed November 26, 2019.
Claims 6, 10-13 and 25-27, filed October 03, 2022, are pending and have been fully considered.  Claims 1-5, 7-9 and 14-24 have been canceled.  Claims 25-27 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11-13 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Acosta et al. (US 2016/0010018) hereinafter “D’Acosta” in view of Stoldt (US 5,160,350).
Regarding Claims 6, 11-13 and 25-27
D’Acosta discloses in paragraph 0002, a lead-free piston engine fuels comprising hydrocarbon components blended together to produce unique piston-engine motor fuel formulations with a high motor octane number that offers excellent engine and operational performance for aviation purposes. These unique fuels have very low freeze points, low environmental toxicity, and a high degree of compatibility with materials used in aircraft fuel systems. 
	D’Acosta further discloses in paragraph 0030, the fuel formulations generally comprises about 80 to about 99 wt % C4-C12 aliphatic hydrocarbons, and less than about 5 wt % aromatic hydrocarbons, up to 20% cumidine (amine), and the formulations are substantially free of lead-containing constituents.  D’Acosta further discloses in paragraph 0102, the aviation gasoline further comprises oxygenated compounds that help gasoline burn more completely, reducing tailpipe emissions.  D’Acosta further discloses in paragraph 0102, a variety of fuel additives have been known and used in the art to increase octane ratings, and thereby reduce knocking. Typical "octane booster" gasoline additives include methyl tert-butyl ether (MTBE) and ethyl tert-butyl ether (ETBE), both of which are known as oxygenates which are compounds that contain oxygen as part of their chemical structure. Oxygenates help gasoline burn more completely, reducing tailpipe emissions. 
	It is to be noted, D’Acosta is silent to the addition of organometallic compounds and therefore D’Acosta has met the limitation of the present invention of having less than 0.005% m/m (less than 0.005% m/m encompasses zero). 
	It is to be noted, D’Acosta discloses up to 20% amines, less than 5 wt% of aromatic hydrocarbons, therefore D’Acosta has met the limitation of the present invention (“less than” and “up to” encompasses zero). 
 	D’Acosta discloses in paragraphs 0064 and 0066, motor fuel must meet the power demands for the selected engines. The motor octane number, or MON, is a standard measure of the performance of a fuel. The higher the MON, the more compression the fuel can withstand before detonating. In broad terms, fuels with a higher motor octane rating are most useful in high-compression engines that generally have higher performance.  Various MON ratings are considered to be base requirements for aircraft use, depending on the type of engine and other factors. The aviation fuels which have a MON of at least 100, preferably 102 or greater. 
	D’Acosta further discloses in paragraph 0090 and 0094, oxidation inhibitors (antioxidants) may be added to the fuel separately, or in combination, in total concentration not to exceed 12 mg of inhibitor (not including weight of solvent) per liter of fuel (does not exceed 12 ppm), such as: 2,6-ditertiary butyl-4-methylphenol.
	D’Acosta further discloses in paragraph 0034, up to 5% by weight of at least one additive selected from the group consisting of octane boosters, antioxidants, co-solvents, toluene, xylene, electrical conductivity additives, corrosion inhibitors, metal deactivators, dyes, and any combinations and mixtures thereof.
It is to be noted, D’Acosta fails to specifically teach the addition of a calcium petroleum sulfonate and a detergent additive.
However, Stoldt discloses in column 1 lines 10-11, to fuel compositions for internal combustion engines which normally use low lead or unleaded gasoline.
	Stoldt discloses in column 4 lines 45-56, the fuel compositions will contain a minor amount of (A) at least one hydrocarbon-soluble alkali or alkaline earth metal-containing composition. The presence of such metal-containing compositions in the fuel compositions provides the fuel composition with a desirable ability to prevent or minimize valve seat recession in internal combustion engines, particularly when the fuel is an unleaded or low-lead fuel. The choice of the metal does not appear to be particularly critical. The metal-containing composition (A) may be alkali metal or alkaline earth metal salts, wherein these salts can be neutral or basic.
	It is to be noted, through the teachings of Stoldt, it would have been obvious to one of ordinary skill in the art at the time of the invention that the metal-containing compound that includes alkaline earth metals would encompass beryllium, magnesium, calcium, strontium, barium, and radium due to Stoldt discloses choosing a metal does not appear to be critical.
	Stoldt discloses in column 5 lines 63-67 and column 6 lines 1-21, the production of sulfonates from detergent manufacture by-products by reaction with, e.g., SO.sub.3, is well known to those skilled in the art. Other descriptions of neutral and basic sulfonate salts and techniques for making them can be found in the art. These are hereby incorporated by reference for their disclosures in this regard. With respect to the sulfonic acids or salts thereof described herein and in the appended claims, it is intended herein to employ the term "petroleum sulfonic acids" or "petroleum sulfonates" to cover all sulfonic acids or the salts thereof derived from petroleum products. A particularly valuable group of petroleum sulfonic acids are the mahogany sulfonic acids (so called because of their reddish-brown color) obtained as a by-product from the manufacturer of petroleum white oils by a sulfuric acid process. 
	Stoldt discloses in column 9 lines 20-30 and column 16 lines 10-15, the amount of alkali or alkaline earth metal containing composition (A) included in the fuel composition will be an amount which is sufficient to provide from about 1 to about 100 parts per million of the alkali metal or alkaline earth metal in the fuel composition. When utilized in lead free or low lead fuels, the amount of alkali metal or alkaline earth metal-containing composition (A) included in the fuel is an amount which is sufficient to reduce valve seat recession when the fuel is used in an internal combustion engine.  Stoldt has met the limitation of claims 26 and 27 of the presently claimed invention.
	Stoldt discloses in column 12 lines 54-67, the fuel compositions desirably also contain a minor amount of (E) at least one hydrocarbon soluble ashless dispersant. The compounds useful as ashless dispersants generally are characterized by a "polar" group attached to a relatively high molecular weight hydrocarbon chain.  In general, any of the ashless detergents which are known in the art for use in lubricants and fuels can be utilized in the fuel compositions of the present invention. 
	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the calcium sulfonates and detergent of Stoldt in the unleaded gasoline of D’Acosta.  The motivation to do so is to use the calcium sulfonates and detergents in a unleaded gasoline fuel composition in order to aid in the increase of the MON without increasing the final boiling point of the composition.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Acosta et al. (US 2016/0010018) hereinafter “D’Acosta” in view of Stoldt (US 5,160,350) and further in view of Kaufman et al. (US 2010/0132253) hereinafter “Kaufman”.
Regarding Claim 10
	As stated in the above the rejection, D’Acosta modified by Stoldt discloses the composition and method of independent claim 6 of the presently claimed invention, including the calcium petroleum sulfonates are present in the amount of at least 10 ppm.  Stoldt fails to teach the additive components of claim 10.
	However, Kaufman discloses in paragraph 0016, a fuel composition for an internal combustion engine having a major amount of a hydrocarbon fuel and a minor amount of a fuel additive.  Kaufman further discloses in paragraph 0018, methods for enhancing fuel economy of an internal combustion engine by combusting in the engine a hydrocarbon fuel comprising a major amount of a hydrocarbon fuel, and a minor amount of a fuel additive. In one embodiment, the hydrocarbon fuel can include gasoline, diesel fuel, kerosene or jet fuel.
	Kaufamn further discloses in paragraph 0042, the fuel additive composition can include a fuel detergent. The detergent used in the fuel additive described herein may include any suitable commercially available detergent or deposit inhibitor available for this function. For example, the detergents may be present at a level of about 20-about 1000 ppm (relative proportion of the detergent to hydrocarbon fuel), as is typically well known to those skilled in the art. Deposit inhibitors for gasoline, usually referred to as detergents or dispersants, are well known and a variety of compounds can be used. Examples include, but are not limited to, any polyether amine and/or one or more of the type based on a polyolefin, e.g., polyethylene, polypropylene, polybutylene, including isomers thereof, and copolymers of at least two of the foregoing; and polyolefin-based detergents, e.g., imides such as succinimide, poly-olefin-phenolpolyamines (additionally see claims 25 and 26 of Kaufman). A suitable selected olefin is polyisobutene having a molecular weight in the range of from 450 to 1500, and more preferably 900 to 1400. Another suitable detergent may be based on a polyisobutene, preferably of molecular weight in the range of from 450 to 1500, more preferably 900 to 1400, which has been reacted with maleic acid and the resulting acid-functionalised polyolefin thereafter reacted with a polyamine such as tetraethylenepentamine. Processes not involving chlorine are also known. For example, the OXO process used by BASF in preparing a polyolefin-amine which are commercially available as Puradd FD-100 and the like. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the aviation detergent additive components of Kaufman to the aviation fuel of Stoldt.  The motivation to do so is to use the aviation fuel detergent additive that aids in the inhibition of deposits. 
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Acosta et al. (US 2016/0010018) hereinafter “D’Acosta” in view of Stoldt (US 5,160,350) and further in view of DeLue et al. (US 4,718,919) hereinafter “DeLue”.
Regarding Claim 12
	As stated in the above the rejection, D’Acosta modified by Stoldt discloses the composition and method of independent claim 6 of the presently claimed invention, including the calcium petroleum sulfonates are present in the amount of at least 10 ppm.  Stoldt fails to teach the additive components of claim 12.
	DeLue discloses a fuel additive comprising anti-icing and biocidal fuel additives (see abstract).  DeLue further discloses in column 1 lines 9-27, it is known that microorganisms can grow in aircraft fuel tanks thereby causing problems such as filter blockage and corrosion damage. Biocidal fuel additives have been used to control the growth of such microorganisms. DeLue further discloses in column 1 lines 58-68, biocidal additives comprising organoborate compounds (i.e. 2,2'-oxybis(4,4,6-trimethyl-1,3,2-dioxaborinane) to the fuel additive in order to control the growth of microorganisms.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the biocidal additive of DeLue to the aviation fuel of Stoldt.  The motivation to do so is to use the biocidal additive that aids in the inhibition of microorganisms. 


Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive.
Applicants argued: “Applicant submits that a person of ordinary skill in the art would not understand the disclosure of Stoldt as teaching or suggesting the use of calcium sulfonates to address VSR in a fuel comprising ETBE, rather than an alcohol. A person in the art would have been aware that the generic references in Stoldt to "alkali and alkaline earth metal-containing compositions" did not correlate to a teaching that all such compositions would be suitable.  The Office Action points to Stoldt as suggesting that there is no distinction as to the metal petroleum sulfonates. This does not show the present invention to have been obvious. Instead, it should be understood to demonstrate the exact opposite.  Stoldt sought to solve the problem of VSR resulting with the removal of TEL from fuels. The solution included the use of mono-valent alcohols in the fuel. However, that pose a "water problem". The result was a complex array of components for which the selection of the anti-VSR problem may not have been thought to be important. But that is a conclusion that has to be seen as relating to a unique fuel formulation comprised of many subcomponents. However, even having said that, Stoldt indicated a preference for sodium or potassium compounds. Stoldt, col. 4, lines 55-56.  By comparison, Applicant has amply demonstrated that the selection of the anti-VSR component is critical for a fuel composition comprising ETBE. It is well understood in the art that the functioning of a given fuel component may be dramatically affected by the other component of the fuel formulation. The use of calcium petroleum sulfonates in the claimed fuel formulations demonstrated clearly superior anti-VSR properties. In other words, for an ETBE containing fuel formulation, it is "particularly critical". The present invention is thereby seen to have provided unexpected results.”.
Applicants arguments are not deemed persuasive.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Therefore, D’Acosta is modified by Stoldt.  Stoldt is relied upon for further teaching it is known in the art when utilized in lead free or low lead fuels, the amount of alkali metal or alkaline earth metal-containing composition (A) included in the fuel is an amount which is sufficient to reduce valve seat recession when the fuel is used in an internal combustion engine (see column 9 lines 16-30).  It is known in the art that chemical compounds are inseparable from their intrinsic properties.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01.  Therefore, it is maintained that it would have been obvious to one of ordinary skill in the art to combine the teachings of D’Acosta and Stoldt, wherein the motivation to do so is to use the calcium sulfonates and detergents in a unleaded gasoline fuel composition in order to aid in the increase of the MON without increasing the final boiling point of the composition.  Second, applicants arguments directed to the unexpected results are not deemed persuasive due to applicants fail to provide numerical improvements in the claims.  Applicants unexpected results are have not been clearly defined in the claims to reflect “prevents valve seat recession and intake coking and reduces post combustion deposits”.  It is maintained that D’Acosta modified by Stoldt discloses the claimed formulation which would inherently prevents valve seat recession and intake coking and reduces post combustion deposits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771